DETAILED ACTION
This action is in response to the applicant’s amendment filed on 14 January 2022. 
Claims 21-40 are pending and examined.  Claims 21-25, 31-35, and 40 are currently amended.  Claims 1-20 are cancelled.
Response to Arguments
Claim objection as to claims 31 and 40 is withdrawn due to amendment.
Claim rejection as to claims 21-30 under 35 U.S.C. 112b with 112(f) interpretation have been withdraw due to amendment and argument.
Applicant’s arguments with respect to rejections of claims 21-25, 28-35, and 37-40 under 35 U.S.C. §103 as being unpatentable over Goncalves et al., US 2010/0286905 (A1) in view of Okamoto, US 2006/0058921 (A1) have been considered.  Applicant argues that neither Goncalves nor Okamoto teaches the newly amended independent claims 21, 31, and 40 “the at least one time-dependent navigation tag comprising: an indication of a location within the robot environment; an indication of a time; and at least one instruction to be performed when the telepresence robot is at the indicated location at the indicated time… in response to the telepresence robot arriving at the indicated location at the indicated time, the processor performs the at least one instruction, wherein the at least one instruction causes the processor to move of the telepresence robot while the telepresence robot is at the indicated location at the indicated time” as recited in amended independent claims 21, 31, and 40.  Examiner 
Applicant does not seem to provide additional argument against any of the dependent claims other than their dependency of the respective independent claims.  Because independent claims 21, 31, and 40 are rejected, none of the dependent claims 
Applicant’s amendment to claims 21, 31, and 41 has necessitated a new ground of rejection as new matter under 35 U.S.C. 112(a) as set forth in this Office Action.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended limitation, “the at least one time-dependent navigation tag comprising: an indication of a location within the robot environment; an indication of a time; and at least one instruction to be performed when the telepresence robot is at the indicated location at the indicated time” as recited in independent claims 21, 31 and 40.  There is no specification support for “an indication of a time; and at least one instruction to be performed when the telepresence robot is at . 
Dependent claims 22-30, 32-39 are rejected based on their dependency on the rejected base independent claims.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 28-35, and 37-40 are rejected under 35 U.S.C. §103 as being unpatentable over Goncalves et al., US 2010/0286905 (A1) in view of Okamoto, US 2006/0058921 (A1). 
As to claim 21, Goncalves teaches a telepresence robot (Goncalves: “mobile robots”, ¶6), comprising: 
a plurality of drive wheels (Fig. 1);
at least one drive motor to rotate one or more of the plurality of drive wheels (Fig. 1); 
a processor to control the at least one drive motor to move the telepresence robot along a navigation path in a robot environment (Figs. 1 and 2); and
a memory to store a map of the robot environment and at least one time-dependent navigation tag, the at least one time-dependent navigation tag comprising (Figs. 6 and 8):
an indication of a location within the robot environment (location indication in 812 of Fig. 8);
an indication of a time (associated timestamp in 812 of Fig. 8); and
at least one instruction to be performed when the telepresence robot is at  the indicated location at the indicated time (initialized to move, ¶77-80);
wherein the processor accesses the map and the at least one time-dependent navigation tag during movement of the telepresence robot (812 and 816 of Fig. 8) and, in response to the telepresence robot arriving at the indicated location at the indicated time, the processor performs the at least one instruction, wherein the at least one instruction causes the processor to move of the telepresence robot while  telepresence robot is at the indicated location at the indicated time (“the robot travels directly in the forward direction upon initialization at the zero vector 406” at time and coordinates of initiation, ¶77).
Goncalves teaches the robot moves in response to the initiation point.  Goncalves does not specifically teach the movement is to: 
change a movement speed of the telepresence robot.
However, in the same field of endeavor, Okamoto teaches a change of the movement speed of the mobile robot along a travelling path in response to an instruction signal (Okamoto: abs., ¶83- 84).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the robot as taught by Goncalves (Goncalves: Fig. 1) to include a change a movement speed of the telepresence robot as taught by Okamoto to achieve real time and to efficiently reach destinations (Okamoto: ¶17). 
As to claim 22, Goncalves modified by Okamoto suggests the telepresence robot wherein the instruction is configured to cause the processor to decrease the speed of the telepresence robot along the at least a portion of the navigation path (Okamoto: ¶125-131, [0063] FIG. 13A is an explanatory view for explaining a setting state of the second detection region for slow speed, “the robot 51 starts slowdown is Xd while a distance from the robot 51 to the destination or the obstacle is x”, ¶128).
As to claim 23, Goncalves modified by Okamoto suggests the telepresence robot wherein the instruction is configured to cause the drive system to increase the movement speed of the telepresence robot along the at least a portion of the navigation path (Okamoto: ¶125-131, [0064] FIG. 13B is an explanatory view for explaining a 
As to claim 24, Goncalves modified by Okamoto suggests the telepresence robot wherein the instruction is configured to cause the processor to move the telepresence robot at a particular movement speed along the at least a portion of the navigation path (Okamoto: different speed is set at different regions of travel, ¶186).
As to claim 25, Goncalves modified by Okamoto suggests the telepresence robot wherein the at least a portion of the navigation path includes the indicated location (Okamoto: robot travels at different speeds in different regions of travel along the moving path, ¶186).
As to claim 28, Goncalves modified by Okamoto teaches the telepresence robot wherein the map is stored remotely, such that the processor is configured to access the map via a communication system (Goncalves: map M714; “map M 714 includes a collection of landmarks” in Fig. 7B, ¶117; Fig. 8, “Data processing for the robot … can be performed partially outside the robot … configured to relay data to another computer, via a network such as a wireless network, where a portion of the data processing takes place. An example of a data structure for a relational database for use in a VSLAM system”, ¶72-77).
As to claim 29, Goncalves modified by Okamoto teaches the telepresence robot wherein the map is stored within the telepresence robot (Goncalves: map M714; “map M 714 includes a collection of landmarks” in Fig. 7B, ¶117; Fig. 8, “Data processing for the robot … can be performed entirely within the robot 100 such that the robot 100 is  
As to claim 30, Goncalves modified by Okamoto teaches the telepresence robot wherein the internal map is synced with a remotely stored map data source (Goncalves: map M714; “map M 714 includes a collection of landmarks” in Fig. 7B, ¶117; Fig. 8, “process landmark generation processes in about 1 second and can process visual measurements in about half a second … Data processing for the robot … entirely within the robot 100 such that the robot 100 is autonomous … can be performed partially outside the robot … configured to relay data to another computer, via a network such as a wireless network, where a portion of the data processing takes place. An example of a data structure for a relational database for use in a VSLAM system”, ¶77;  one or more maps in a database”, ¶160). 
As to claims 31, 32, 33, 34, 35, 37, 38, and 39, they are method claims that recite substantially the same limitations as the corresponding apparatus claims 21, 22, 23, 24, 25, 28, 29, and 30.   As such, claims 31, 32, 33, 34, 35, 37, 38, and 39 are rejected for substantially the same reasons given for corresponding claims 21, 22, 23, 24, 25, 28, 29, and 30 and are incorporated herein. 
As to claim 40, it is a method claim that recites substantially the same limitations as the corresponding apparatus claim 21.   As such, claim 40 is rejected for substantially the same reasons given for corresponding claim 21 and are incorporated herein. 
Claims 26-27, and 36 are rejected under 35 U.S.C. §103 as being unpatentable over Goncalves et al., US 2010/0286905 (A1) in view of Okamoto, US 2006/0058921 (A1), further in view of Wen et al., US 2006/0056655 (A1).  
As to claim 26, Goncalves teaches the telepresence robot a plurality of sensors configured to identify obstacles in a vicinity of the telepresence robot (Goncalves: Fig. 2, path is determined to avoid obstacles like wall and objects). 
Goncalves does not specifically teach the robot further comprising a plurality of sensors monitoring at least one of time-dependent obstacles, time-dependent environmental conditions and time-dependent occupancy conditions, wherein the plurality of sensors are mounted on the telepresence robot and in remote communication with the telepresence robot.
However, Wen teaches a smart cane/robot that avoids obstacles and facilitates communication via video transmission with cameras over a computer network between a control module for drive system within the robot to avoid the obstacles with a plurality of sensors monitoring time-dependent obstacles (Wen: Fig. 5; ¶152), time-dependent environmental conditions (Wen: Fig. 5; ¶153) and time-dependent occupancy conditions (Wen: Fig. 5; ¶151), wherein the plurality of sensors are mounted on the robot and in remote communication with the robot (Wen: Fig. 5; ¶149-156).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the robot as taught by Goncalves modified by Okamoto to include a plurality of sensors monitoring at least one of time-dependent obstacles, time-dependent environmental conditions and time-dependent occupancy conditions, wherein the plurality of sensors are mounted on the telepresence robot and in 
As to claim 27, Goncalves modified by Okamoto and Wen teaches the telepresence robot wherein the telepresence robot is configured to create the at least one time-dependent navigation tag based on information from the plurality of sensors and time of day information (Goncalves: Figs. 2 and 8; "new landmark" identifier or tag can be provided to the SLAM module such that the appropriate records in a SLAM database 608 and the landmark database 606 can be matched … identifiers or tags to indicate the one or more landmarks encountered, relative pose information, such as relative pose information (.DELTA.x, .DELTA.y, and .DELTA..theta.”, ¶27-29, 101, 105, 217, 15; Wen: Fig. 5; ¶152; see the claim 26 above for rationale of obviousness, motivation, and reason to combine).
As to claim 36, it is a method claim that recites substantially the same limitations as the apparatus claims 26 and 27 combined.   As such, claim 36 is rejected for substantially the same reasons given for claims 26 and 27 combined and are incorporated herein (see the claim 26 above for rationale of obviousness, motivation, and reason to combine).
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner’s Note
14.	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.